Case 18-21179-CMB       Doc 94    Filed 04/14/20 Entered 04/14/20 15:55:53    Desc Main
                                 Document      Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Emanuel R. Mori                           :    Case No. 18-21179-CMB
                                          :    Chapter 13
               Debtor(s)                  :
The Bank of New York Mellon,              :
successor to The Bank of New York,        :    Related to Document #91
not in its individual capacity but solely :
as Trustee on behalf of the holder of the :
CIT Mortgage Loan Trust, 2007-1           :
Asset-Backed Certificates, Series         :
2007-1                                    :
               Movant(s)                  :
                                          :    Hearing Date: 5/12/20 at 10:00 a.m.
               vs.                        :
Emanuel R. Mori                           :
               Respondent                 :
               and                        :
Ronda J. Winnecour, Trustee,              :
               Additional Respondent(s) :


           CHAPTER 13 TRUSTEE’S RESPONSE TO MOTION OF
            THE BANK OF NEW YORK MELLON, SUCCESSOR TO
         THE BANK OF NEW YORK RELIEF FROM AUTOMATIC STAY

       Ronda J. Winnecour, Chapter 13 Trustee, by her undersigned counsel,

respectfully represents the following:

   1. Bank of New York Mellon, successor to The Bank of New York requests relief

       from stay with regard to the property located at 4621 Carroll Street, Pittsburgh,

       PA 15224. The Motion pleads a March 2020 payoff of $42,768.37.

   2. The Motion does not appear to plead a value for the property. Debtor’s

       Schedules list the value of the property as $125,000.00.

   3. There appears to be a substantial equity cushion in the property that provides

       adequate protection for the creditor and relief from stay should be denied on

       that basis.
Case 18-21179-CMB      Doc 94    Filed 04/14/20 Entered 04/14/20 15:55:53   Desc Main
                                Document      Page 2 of 4


   4. The estate has an interest in the equity in the property. If the Debtor cannot

      propose a feasible plan that will pay the secured creditor, or otherwise

      implement a sale of the property within a reasonable period of time, the Trustee

      requests that the case be converted to Chapter 7 so a Trustee can sell the

      property and realize its value.

   WHEREFORE, the Trustee respectfully requests that the motion be denied.

                                        RONDA J. WINNECOUR,
                                        CHAPTER 13 TRUSTEE

Date: April 14, 2020                    By: /s/ Owen W. Katz
                                        Owen W. Katz, PA I.D. 36473
                                        Attorney for Chapter 13 Trustee
                                        U.S. Steel Tower, Suite 3250
                                        600 Grant Street
                                        Pittsburgh, PA 15219
                                        (412) 471-5566
                                        Email: okatz@chapter13trusteewdpa.com
Case 18-21179-CMB      Doc 94    Filed 04/14/20 Entered 04/14/20 15:55:53       Desc Main
                                Document      Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Emanuel R. Mori                           :     Case No. 18-21179-CMB
                                          :     Chapter 13
               Debtor(s)                  :
The Bank of New York Mellon,              :
successor to The Bank of New York,        :     Related to Document #91
not in its individual capacity but solely :
as Trustee on behalf of the holder of the :
CIT Mortgage Loan Trust, 2007-1           :
Asset-Backed Certificates, Series         :
2007-1                                    :
               Movant(s)                  :
                                          :     Hearing Date: 5/12/20 at 10:00 a.m.
               vs.                        :
Emanuel R. Mori                           :
               Respondent                 :
               and                        :
Ronda J. Winnecour, Trustee,              :
               Additional Respondent(s) :

                             CERTIFICATE OF SERVICE

       I hereby certify that on the 14th of April 2020, I served one true and correct copy

of the foregoing document on the following parties in interest by United States first-

class mail, postage prepaid, addressed as follows:

Joseph S. Sisca, Esquire
Office of the United States Trustee
Liberty Center, Suite 970
1001 Liberty Avenue
Pittsburgh, PA 15222-3721

Bryan P. Keenan, Esquire
993 Greentree Road, Suite 101
Pittsburgh, PA 15220

Emanuel R. Mori
801 Limestone Drive
Allison Park, PA 15101
Case 18-21179-CMB    Doc 94      Filed 04/14/20 Entered 04/14/20 15:55:53   Desc Main
                                Document      Page 4 of 4


James C. Warmbrodt, Esquire
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106


                                              /s/Rosa Richard
                                              Office of Chapter 13 Trustee
                                              U.S. Steel Tower – Suite 3250
                                              600 Grant Street
                                              Pittsburgh, PA 15219
                                              (412) 471-5566
                                              cmecf@chapter13trusteewdpa.com
